DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s response to election filed on 12/20/2021, with claims 1-10 and 20-30 are being elected without traverse, non-elected claims 11-19 and 31-39 are being withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 20, according to the claim language of “the memory includes instructions executable by the one or more processors to: obtain…create… and receive steps…” which suggests that the cited steps are being performed by the one or more processors. However, the claim also recites that the obtain, the create and the receive steps are being performed by the user device (e.g. obtain, by a user device associated with a user). The user device and one or 

	Claims 21-30 depending from claim 20 are being rejected for incorporate the deficiencies of claim 20 stated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Pub No. US 2005/0203962, hereinafter Zhou) in view of Greystoke et al (Pub No. US 2015/0242930, hereinafter Greystoke).

With respect to claim 1, Zhou discloses a method to securely present a suggestion to a user without disclosing user's information (Abstract), comprising: 
receiving, from a server and at a user device associated with the user, a data structure configured to represent the user's information, wherein the data structure defines a plurality of attributes configured to include a plurality of attribute values ([0034], [0043-0044], [0053], [0053], Fig 1-4 & 13: receive a data structure representing user’s information--e.g. mutable and immutable-- from a server to a client via  synchronization, the data structure defines a plurality of attribute with attribute values since the user’s information includes a combination of in-memory objects, files, and database tables with records and attributes tailored to the user’s need); 
obtaining, by the user device, the user's information ([0053], [0056-0065], Fig 3-4: obtain user’s information—e.g. mutable and immutable data-- by the user device from the client via synchronization); 
populating the data structure based on the user's information by assigning an attribute value to an attribute in the plurality of attributes ([0053], [0056-0065], Fig 3-4: populate the data structure with a combination of in-memory objects, files, and database tables with records and attributes represented by a client replica via synchronization with the server replica);
([0053-0054]; [0056], [0118], [0134], [0143], Fig 12:  receive a module-- e.g. replet--representing a suggestion detection module comprising a criterion and executable code from the server and store locally, since a suggestion detection module is merely a module);
determining, by the executable computer code, whether to present the suggestion at the user device by: obtaining, by the executable computer code, a preference value ([0019], Fig 12); and 
upon determining the preference value, presenting, by the executable computer code, the suggestion at the user device ([0119], Fig 12).
Zhou does not explicitly disclose determining, by the executable computer code, whether to present the suggestion at the user device by: obtaining, by the executable computer code, the attribute and the attribute value from the data structure; 
determining, by the executable computer code, whether the attribute and the attribute value satisfy the criterion; and 
upon determining that the attribute and the attribute value satisfy the criterion, presenting, by the executable computer code, the suggestion at the user device.
However, Greystoke discloses determining, by the executable computer code, whether to present the suggestion at the user device by: obtaining, by the executable computer code, the attribute and the attribute value from the data structure ([0038], [0057-0058], Fig 2-3: obtain user information based on the attribute and attribute value, e.g. attribute value of a user preference or persona); 
([0058], [0064], [0068], [0070], [0082]: determine whether attribute and attribute stratify the criterion of the AI model); and 
upon determining that the attribute and the attribute value satisfy the criterion, presenting, by the executable computer code, the suggestion at the user device([0038], [0070],  [0074], [0078],, [0082], Fig 4A-4C: presenting the suggestion at the user device, e.g. in a form or search result or provide a better option). 
Since both Zhou and Greystoke are from the same field of endeavor as both are directed to presenting a suggestion to a user and servicing user request(s), which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Zhou and Greystoke by incorporate the process of suggestion determination of Greystoke into Zhou for the determining whether to present the suggestion as claimed. The motivation to combine is to improve user experience and better address user needs (Zhou, [0003]; Greystoke, [0006]).

With respect to claim 20, Zhou discloses a system (Abstract) comprising: 
one or more processors (Fig 21); and 
memory coupled to the one or more processors (Fig 21), wherein the memory includes instructions executable by the one or more processors to: 
obtain, by a user device associated with a user, a user's information ([0053], [0056-0065], Fig 3-4: obtain user’s information—e.g. mutable and immutable data-- by the user device from the client via synchronization); 
([0034], [0053], [0056-0063], Fig 2-4: crate a data structure representing user’s information--e.g. mutable and immutable—by the client upon client request, the data structure defines a plurality of attribute with attribute values since the user’s information includes a combination of in-memory objects, files, and database tables with records and attributes tailored to the user’s need, the information has been extracted and organized, e.g. by mutable and immutable data); 
receive, by the user device, a suggestion detection module comprising a criterion and an executable computer code ([0053-0054]; [0056], [0118], [0134], [0143], Fig 12:  receive a module-- e.g. replet--representing a suggestion detection module comprising a criterion and executable code from the server and store locally, since a suggestion detection module is merely a module), configured to: 
obtain, by the executable computer code, a preference value ([0019], Fig 12); and 
 upon determine the preference value, presenting, by the executable computer code, the suggestion at the user device ([0119], Fig 12).
Zhou does not explicitly disclose the suggestion detection module, configured to obtain, by the executable computer code, an attribute in the plurality of attributes and an attribute value from the data structure; 
determine, by the executable computer code, whether the attribute and the attribute value satisfy the criterion; and 
 upon determining that the attribute and the attribute value satisfy the criterion, present, by the executable computer code, a suggestion at the user device; and 

obtain, by the executable computer code, an attribute in the plurality of attributes and an attribute value from the data structure ([0038], [0057-0058], Fig 2-3: obtain user information based on the attribute and attribute value, e.g. attribute value of a user preference or persona); 
determine, by the executable computer code, whether the attribute and the attribute value satisfy the criterion ([0058], [0064], [0068], [0070], [0082]: determine whether attribute and attribute stratify the criterion of the AI model); and 
upon determining that the attribute and the attribute value satisfy the criterion, present, by the executable computer code, a suggestion at the user device ([0038], [0070],  [0074], [0078],, [0082], Fig 4A-4C: presenting the suggestion at the user device, e.g. in a form or search result or provide a better option). 
Since both Zhou and Greystoke are from the same field of endeavor as both are directed to presenting a suggestion to a user and servicing user request(s), which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of Zhou and Greystoke by incorporate the process of suggestion determination of Greystoke into Zhou for the determining whether to present the suggestion as claimed. The motivation to combine is to improve user experience and better address user needs (Zhou, [0003]; Greystoke, [0006]).

	With respect to claims 2 and 22, the combined teachings of Zhou and Greystoke further disclose reducing bandwidth consumption by: 
(Zhou, [0053]: replet is stored at the client device to serve request; Greystoke, [0057]: the module with code and AI model is implemented on a client device such as a smart phone); , and
receiving, from the server, a change to the criterion (Zhou, [0045], [0053], Fig 13; Greystoke, [0039], , [0059], [0082], Fig 7: receive a change, e.g. update to the criterion); and 
causing, by the user device, the executable computer code to execute using the changed criterion (Zhou, [0045, [0056-0066], [0119]; Greystoke, [0026], [0061],Fig 7: causing the code of the module/application of the client side to execute the changed criterion via learning and adaption).
With respect to claims 3 and 23, the combined teachings of Zhou and Greystoke further disclose wherein the executable computer code includes an artificial intelligence (AI) model (Greystoke, [0032], Fig 1: AI engine), and wherein the determining whether to present the suggestion comprises: 
obtaining the plurality of attributes associated with the data structure and the plurality of attribute values associated with the data structure (Zhou, [0053], [0056-0065]; Greystoke, [0032], [0046], [0061], Fig 1-2: obtain a plurality of attributes and attributes such that the client is populated with the attribute values in view of the user information); 
categorizing the user associated with the plurality of attributes and the plurality of attribute values (Zhou, [0053], [0056-0065], [0071], Fig 2 & 14; Greystoke, [0032], [0046], [0061-0062], Fig 1-2: categorize the user information by categorize based in user need or personas with the attributes and values); and 
(Zhou, [0119], Fig 12; Greystoke, [0032], [0061] [0077-0078], [0082]: provide the suggestion based on the categorization of user since the suggestion is user specific). 
With respect to claims 4 and 24, the combined teachings of Zhou and Greystoke further disclose the obtaining, by the user device, the user's information comprising: obtaining an image containing the user's information (Greystoke, [0045]: obtain an image with user information); 
extracting from the image the user's information (Greystoke, [0031], [0045-0046], [0061], Fig 1-2: extract user information from the image) ; 
inferring the suggestion based on the extracted user's information and the data structure ([0045-0046], Fig 2-3& 7: infer the suggestion based on the user information and persona  information represent the data structure); and
 presenting the suggestion to the user (Greystoke, [0032], [0061] [0077-0078], [0082], Fig 1-4C & 7: provide the suggestion).

With respect to claims 5 and 25, the combined teachings of Zhou and Greystoke further disclose obtaining a location of the user device (Greystoke, [0006], [0079], [0130]: obtain location); 
based on the data structure, determining a relevant location, wherein the relevant location is proximate to the user device and the executable computer code is associated with the relevant location (Greystoke, [0038], [0079],[0130]: determine a relevant location based on the data structure representing by the persona information)); and 
(Greystoke, [0032], [0061] [0077-0078], [0082], Fig 1-4C & 7: provide the suggestion).

With respect to claims 6 and 26, the combined teachings of Zhou and Greystoke further disclose associating the suggestion with the data structure (Zhou, [0056], [0119]; Greystoke, [0006], [0032], [0060-62], Fig 2-7: associating the suggestion with structure of the user via user information); 
determining, by the executable computer code, whether to present the suggestion at the user device by: determining whether the user is visiting a second data structure associated with the data structure (Greystoke, [0006], [0062], [0070]: determine whether the user visiting a 2nd data structure via user behaviors, such as visiting a 2nd structure of another site, or 2nd structure of a family member in a visit);  and 
upon determining that the user is visiting the second data structure associated with the data structure, providing the suggestion at the user device (Greystoke, [0061-0062]: Fig 1-4C & 7: provide the suggestion based on user behaviors including the visits)  .
With respect to claims 7 and 27, the combined teachings of Zhou and Greystoke further disclose customizing the suggestion by: obtaining from the data structure the user's information (Zhou, [0053], [0056-0065]; Greystoke, [0032], [0046], [0061], Fig 1-2: obtain user information e.g. updated user feedback or behavior information); 
modifying the suggestion based on the user's information (Zhou, [0045],  [0119]: Greystoke, [0031], [0060-0064], Fig 5-7: modify suggestion based on user information via learning); and 
(Zhou, [0119]; Greystoke, [0032], [0061] [0077-0078], [0082], Fig 1-4C & 7: provide the modified suggestion).

With respect to claims 8 and 28, the combined teachings of Zhou and Greystoke further disclose obtaining a user preference regarding the presenting of the suggestion; and based on the user preference, determining whether to present the suggestion at the user device (Zhou, [0039-0043], [0071], [0119]; Greystoke, [0027-0031], [0060-0062], Fig 3-7: obtain preference information and determine whether to present suggestion based on user preference).
With respect to claims 9 and 29, the combined teachings of Zhou and Greystoke further disclose providing a notification at the user device that an acceptance of the suggestion provides an indication that the user device includes the attribute and the attribute value satisfying the criterion (Greystoke, [0026], [0059-0062], Fig 3-7: provide notification with displaying the notification and the feedback of acceptance provides an indication satisfaction of attribute values).
With respect to claims 10 and 30, the combined teachings of Zhou and Greystoke further disclose determining whether the criterion includes a request for unnecessary user information; and removing the request for unnecessary user information from the criterion, before presenting the suggestion at the user device (Zhou, [0056],  [0063], [0068]; Greystoke, [0026], [0037-0039], [0075-0079], [0094-0096]: filter or remove unnecessary information before presenting suggestion) .


the instructions to create the data structure comprising the instructions to:
 receive, from a server and at the user device associated with the user, the data structure configured to represent the user's information, wherein the data structure defines the plurality of attributes configured to include the plurality of attribute values (Zhou, [0034], [0043-0044], [0053], [0053], Fig 1-4 & 13; Greystoke, [0032-0033], [0057], [0061-0062], [0067-0068], Fig 1-3: receive data structure representing user information from a server.  the data structure defines a plurality of attribute with attribute values since the user’s information since there are different types of user information); and 
populate the data structure based on the user's information by assigning the attribute value to the attribute in the plurality of attributes (Zhou, [0053], [0056-0065], Fig 3-4; Greystoke, [0057], [0061-0068], Fig 1-3:  populate the data structure with different type of user information, including and not limited to assign values to feedback attribute indicating user feedback).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168